ORDER

PER CURIAM.
Melissa M. appeals from the judgment of the trial court finding that it has jurisdiction over her daughter, D.A., and ordering placement of D.A. with the paternal grandmother, Sandra R. and her husband, Scott R.
We have reviewed the briefs of the parties and the record on appeal and find no *770error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).